EXHIBIT 10.4




ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 1st
day of September, 2010, by THE ENTITIES SET FORTH ON SCHEDULE A ATTACHED HERETO,
each having an office at 2901 Butterfield Road, Oak Brook, Illinois 60523
(collectively, “Indemnitor”), in favor of JPMORGAN CHASE BANK, N.A., a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (together with its
successors and assigns, “Indemnitee”) and the other Indemnified Parties (defined
below).

RECITALS:

A.

Indemnitee is prepared to make a loan (the “Loan”) to Indemnitor in the original
principal amount of $20,700,000.00 pursuant to a Loan Agreement of even date
herewith between Indemnitor and Indemnitee (as the same may hereafter be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Loan Agreement”), which Loan shall be evidenced
by that certain Promissory Note of even date herewith given by Indemnitor in
favor of Indemnitee in the original principal amount of Twenty Million Seven
Hundred Thousand and No/100 Dollars ($20,700,000.00) (such Promissory Note,
together with all extensions, renewals, replacements, restatements or
modifications thereof, the “Note”).

B.

The Loan is secured by, among other things, those certain mortgages and deeds of
trust given by Indemnitor to or for the benefit of Indemnitee (such mortgages
and deeds of trust, as the same may hereafter be amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time,
collectively, the “Mortgages”), which Mortgages encumber each of the real
properties (or the leasehold estates in the real properties) described in
Exhibit A attached hereto (collectively referred to as the “Land”; the Land,
together with all structures, buildings and improvements now or hereafter
located on the Land, collectively referred to as the “Property”).  Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Loan
Agreement.

C.

Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide the
indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

D.

Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.

AGREEMENT:

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:

1.

Environmental Representations And Warranties.  Except as otherwise disclosed by
those certain Phase I environmental reports (or Phase II environmental reports,
if required) in respect of the Property delivered to Indemnitee by Indemnitor
(collectively referred











to below as the “Environmental Report”), copies of which have been provided to
Indemnitee, Indemnitor represents and warrants that (a) there are no Hazardous
Substances (defined below) or underground storage tanks in, on, or under the
Property, except those that are both (i) in compliance with all Environmental
Law (defined below) and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing pursuant to the Environmental Report; (b)
there are no past, present or threatened Releases (defined below) of Hazardous
Substances in, on, under or from the Property which have not been fully
remediated in accordance with Environmental Law; (c) there is no threat of any
Release of Hazardous Substances migrating to the Property; (d) there is no past
or present non-compliance with Environmental Law, or with permits issued
pursuant thereto, in connection with the Property which has not been fully
remediated in accordance with Environmental Law; (e) Indemnitor does not know
of, and has not received, any written or oral notice or other communication from
any Person (including but not limited to a Governmental Authority) relating to
Hazardous Substances or Remediation (defined below) thereof, of possible
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) Indemnitor has truthfully and fully provided to Indemnitee, in writing,
any and all information relating to conditions in, on, under or from the
Property that is known to Indemnitor and that is contained in files and records
of Indemnitor, including but not limited to any reports relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property.

2.

Environmental Covenants.  Indemnitor covenants and agrees that:  (a) all uses
and operations on or of the Property, whether by Indemnitor or any other Person,
shall be in compliance with all Environmental Law and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Substances in, on, under or
from the Property; (c) there shall be no Hazardous Substances in, on, or under
the Property, except those that are both (i) in compliance with all
Environmental Law and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing; (d) subject to a right to contest under
applicable environmental law, provided any such contest stays any enforcement
proceeding by the applicable authority, Indemnitor shall keep the Property free
and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Indemnitor or any other
Person (the “Environmental Liens”); (e) Indemnitor shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to Section
3 hereof, including but not limited to providing all relevant information and
making knowledgeable persons available for interviews; (f) Indemnitor shall, at
its sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Indemnitee made in the event that
Indemnitee has a good faith reason to believe based upon credible evidence or
information that an environmental hazard exists on or affects the Property
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials, and other materials and substances whether solid,
liquid or gas), and share with Indemnitee the reports and other results thereof,
and Indemnitee and the other Indemnified Parties shall be entitled to rely on
such reports and other results thereof; (g) Indemnitor shall, at its sole cost
and expense, comply with all reasonable written requests of Indemnitee made in
the event that Indemnitee has a good faith reason to believe based on credible
evidence or information that an environmental hazard exists on or affects the
Property to (i) effectuate Remediation of any condition (including but not
limited to a Release of





2







a Hazardous Substance) in, on, under or from the Property; (ii) comply with any
Environmental Law; (iii) comply with any directive from any Governmental
Authority; and (iv) take any other reasonable action necessary or appropriate
for protection of human health or the environment; (h) Indemnitor shall not do
or allow any tenant or other user of the Property to do any act that materially
increases the dangers to human health or the environment, poses an unreasonable
risk of harm to any Person (whether on or off the Property), impairs or may
impair the value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property; and (i)
Indemnitor shall immediately notify Indemnitee in writing of (A) any presence or
Releases or threatened Releases of Hazardous Substances in, on, under, from or
migrating towards the Property; (B) any non-compliance with any Environmental
Law related in any way to the Property; (C) any actual or potential
Environmental Lien; (D) any required or proposed Remediation of environmental
conditions relating to the Property; and (E) any written or oral notice or other
communication of which any Indemnitor becomes aware from any source whatsoever
(including but not limited to a governmental entity) relating in any way to
Hazardous Substances or Remediation thereof, possible liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with the Property, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Agreement.

3.

Indemnified Rights/Cooperation and Access.  In the event the Indemnified Parties
have reason to believe that an environmental hazard exists on the Property, upon
reasonable notice to Indemnitor, the Indemnified Parties and any other Person
designated by the Indemnified Parties (including but not limited to any
receiver, any representative of a governmental entity and any environmental
consultant), shall have the right but not the obligation to enter upon the
Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Indemnitee’s sole and absolute discretion) and taking samples of
soil, groundwater or other water, air or building materials, and reasonably
conducting other invasive testing.  Indemnitor shall cooperate with and provide
access to the Indemnified Parties and any such Person designated by the
Indemnified Parties.

4.

Indemnification.  Indemnitor covenants and agrees, at its sole cost and expense,
to protect, defend, indemnify, release and hold the Indemnified Parties harmless
from and against any and all Losses (defined below) imposed upon or incurred by
or asserted against any Indemnified Parties and directly or indirectly arising
out of or in any way relating to any one or more of the following:  (a) any
presence of any Hazardous Substances in, on, above, or under the Property; (b)
any past, present or threatened Release of Hazardous Substances in, on, above,
under or from the Property; (c) any activity by Indemnitor, any Person
affiliated with Indemnitor, and any tenant or other user of the Property in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Property of any Hazardous
Substances at any time located in, under, on or above the Property; (d) any
activity by Indemnitor, any Person affiliated with Indemnitor, and any tenant or
other user of the Property in connection with any actual or proposed Remediation
of any Hazardous Substances at any time located in, under, on or





3







above the Property, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action; (e) any past, present or threatened
non-compliance or violations of any Environmental Law (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including but not limited to any failure by Indemnitor, any Person
affiliated with Indemnitor, and any tenant or other user of the Property to
comply with any order of any Governmental Authority in connection with any
Environmental Law; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Property, including but not limited to
costs to investigate and assess such injury, destruction or loss; (i) any acts
of Indemnitor, any Person affiliated with Indemnitor, and any tenant or other
user of the Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory, including
but not limited to damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near the Property; and (l)
any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement, the Loan Agreement or the Mortgages.

5.

Duty to Defend and Attorneys and Other Fees and Expenses.  Upon written request
by any Indemnified Party, Indemnitor shall defend same (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by the Indemnified Parties.  Notwithstanding the
foregoing, any Indemnified Parties may, in their sole and absolute discretion,
engage their own attorneys and other professionals to defend or assist them,
and, at the option of such Indemnified Parties, their attorneys shall control
the resolution of any claim or proceeding, provided that no compromise or
settlement shall be entered without Indemnitor’s consent, which consent shall
not be unreasonably withheld.  Upon demand, Indemnitor shall pay or, in the sole
and absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

6.

Definitions.  Capitalized terms used herein and not specifically defined herein
shall have the respective meanings ascribed to such terms in the Loan Agreement.
 As used in this Agreement, the following terms shall have the following
meanings:

The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to





4







liability for or costs of other actual or threatened danger to human health or
the environment.  The term “Environmental Law” includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act.  The term “Environmental Law” also
includes, but is not limited to, any present and future federal, state and local
laws, statutes ordinances, rules, regulations and the like, as well as common
law, conditioning transfer of property upon a negative declaration or other
approval of a Governmental Authority of the environmental condition of the
Property; requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property; imposing conditions or requirements in connection
with permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the environmental conditions of
the Property; or relating to wrongful death, personal injury, or property or
other damage in connection with any environmental condition or use or presence
of Hazardous Substances on or at the Property.

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purposes
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

The term “Indemnified Parties” includes Indemnitee, its designee (whether or not
it is Indemnitee), any Person who is or will have been involved in the
origination of the Loan, any Person who is or will have been involved with the
servicing of the Loan, any Person in whose name the encumbrance created by the
Mortgages is or will have been recorded, any Person who may hold or acquire or
will have held a full or partial interest in the Loan (including, but not
limited to, Investors (defined below) or prospective Investors in the
Securities), as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan for the benefit of third
parties), any Affiliate of Lender that has filed any registration statement
relating to a Securitization or has acted as the sponsor or depositor in
connection with a Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co-placement





5







agents or co-initial purchasers of Securities issued in the Securitization, as
well as the respective directors, officers, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other Person who holds or
acquires, or will have held, a participation or other full or partial interest
in the Loan or the Property, whether during the term of the Loan or as a part of
or following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Indemnitee’s assets and business) and each Person or entity who
Controls any such Person within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act.

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor of or in the Loan or the Securities.

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

The term “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Substances.

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Substances.

7.

Unimpaired Liability.  The liability of Indemnitor under this Agreement shall in
no way be limited or impaired by, and Indemnitor hereby consents to and agrees
to be bound by, any amendment or modification of the provisions of the Note, the
Loan Agreement, the Mortgages or any other Loan Document to or with Indemnitee
by Indemnitor or any Person who succeeds Indemnitor or any Person as owner of
the Property.  In addition, the liability of Indemnitor under this Agreement
shall in no way be limited or impaired by (i) any extensions of time for
performance required by the Note, the Loan Agreement, the Mortgages or any of
the other Loan Documents, (ii) any sale or transfer of all or part of the
Property, (iii) except as





6







provided herein, any exculpatory provision in the Note, the Loan Agreement, the
Mortgages, or any of the other Loan Documents limiting Indemnitee’s recourse to
the Property or to any other security for the Note, or limiting Indemnitee’s
rights to a deficiency judgment against Indemnitor, (iv) the accuracy or
inaccuracy of the representations and warranties made by Indemnitor under the
Note, the Loan Agreement, the Mortgages or any of the other Loan Documents or
herein, (v) the release of Indemnitor or any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the other Loan Documents by operation of law, Indemnitee’s voluntary act,
or otherwise, (vi) the release or substitution in whole or in part of any
security for the Loan, or (vii) Indemnitee’s failure to record the Mortgages or
file any UCC financing statements (or Indemnitee’s improper recording or filing
of any thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Loan; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.

8.

Enforcement.  The Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse to the Note, the Loan Agreement, the Mortgages, or any
other Loan Documents or any of the Property, through foreclosure proceedings or
otherwise, provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Note, foreclosing, or exercising any power of sale
under, the Mortgages, or exercising any other rights and remedies thereunder.
 This Agreement is not collateral or security for the Debt, unless Indemnitee
expressly elects in writing to make this Agreement additional collateral or
security for the Debt, which Indemnitee is entitled to do in its sole and
absolute discretion.  It is not necessary for an Event of Default to have
occurred for the Indemnified Parties to exercise their rights pursuant to this
Agreement.  Notwithstanding any provision of the Loan Agreement, the obligations
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Loan Agreement; Indemnitor is fully and personally liable for
such obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Property.

9.

Survival.  The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of any of the Mortgages.
 Notwithstanding the provisions of this Agreement to the contrary, the
liabilities and obligations of Indemnitor hereunder shall not apply to the
extent that Indemnitor can prove that such liabilities and obligations arose
solely from Hazardous Substances that:  (a) were not present on or a threat to
the Property prior to the date that Indemnitee or its nominee acquired title to
the Property, whether by foreclosure, exercise of power of sale or otherwise and
(b) were not the result of any act or negligence of Indemnitor or any of
Indemnitor’s affiliates, agents or contractors.

10.

Interest.  Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at the lesser of
(a) the Default Rate or (b) the maximum interest rate which Indemnitor may by
law pay or the Indemnified Parties may charge and collect, from the date payment
was due, provided that the foregoing shall be subject to the provisions of
Article 4 of the Note.





7







11.

Waivers.  

(a)

Indemnitor hereby waives (i) any right or claim of right to cause a marshaling
of Indemnitor’s assets or to cause Indemnitee or the other Indemnified Parties
to proceed against any of the security for the Loan before proceeding under this
Agreement against Indemnitor; (ii) and relinquishes all rights and remedies
accorded by applicable law to indemnitors or guarantors, except any rights of
subrogation which Indemnitor may have, provided that the indemnity provided for
hereunder shall neither be contingent upon the existence of any such rights of
subrogation nor subject to any claims or defenses whatsoever which may be
asserted in connection with the enforcement or attempted enforcement of such
subrogation rights including, without limitation, any claim that such
subrogation rights were abrogated by any acts of Indemnitee or the other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or the other Indemnified Parties; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon; (v)
presentment for payment, demand of payment, protest or notice of nonpayment or
failure to perform or observe, or other proof, or notice or demand; and (vi) all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose.  Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Loan until the
Loan shall have been paid in full.

(b)

INDEMNITOR AND INDEMNITEE HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN
EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THE
NOTE, THE MORTGAGES, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR
OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.

12.

Subrogation.  Indemnitor shall take any and all reasonable actions, including
institution of legal action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such Person responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost.  The Indemnified Parties shall
be and hereby are subrogated to all of Indemnitor’s rights now or hereafter in
such claims.

13.

Indemnitor’s Representations and Warranties.  Indemnitor represents and warrants
that:

(a)

if Indemnitor is a corporation, a limited liability company, a statutory trust
or partnership, it has the full corporate/ limited liability company/
partnership/ trust power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite corporate/ limited liability company/ partnership/ trust action has
been taken by Indemnitor to make this Agreement valid and binding upon
Indemnitor, enforceable in accordance with its terms;





8







(b)

if Indemnitor is a corporation, a limited liability company, a statutory trust
or a partnership, its execution of, and compliance with, this Agreement is in
the ordinary course of business of Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership, operating or
trust agreement, or other governing instrument of Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which Indemnitor or
the Property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Indemnitor or the Property is
subject;

(c)

to the best of Indemnitor’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against it which, either in any one instance
or in the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of Indemnitor, or in any
material impairment of the right or ability of Indemnitor to carry on its
business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;

(d)

it does not believe, nor does it have any reason or cause to believe, that it
cannot perform each and every covenant contained in this Agreement;

(e)

to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

(f)

this Agreement constitutes a valid, legal and binding obligation of Indemnitor,
enforceable against it in accordance with the terms hereof.

14.

No Waiver.  No delay by any Indemnified Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver of any such privilege,
power or right.

15.

Notice of Legal Actions.  Each party hereto shall, within five (5) business days
of receipt thereof, give written notice to the other party hereto of (i) any
notice, advice or other communication from any Governmental Authority or any
source whatsoever with respect to Hazardous Substances on, from or affecting the
Property, and (ii) any legal action brought against such party or related to the
Property, with respect to which Indemnitor may have liability under this
Agreement.  Such notice shall comply with the provisions of Section 18 hereof.

16.

Examination of Books and Records.  The Indemnified Parties and their accountants
shall have the right to examine the records, books, management and other papers
of Indemnitor which reflect upon its financial condition, at the Property or at
the office regularly maintained by Indemnitor where the books and records are
located.  The Indemnified Parties and their accountants shall have the right to
make copies and extracts from the foregoing records and other papers.  In
addition, at reasonable times and upon reasonable notice, the Indemnified





9







Parties and their accountants shall have the right to examine and audit the
books and records of Indemnitor pertaining to the income, expenses and operation
of the Property during reasonable business hours at the office of Indemnitor
where the books and records are located.

17.

Taxes.  Indemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it.  Indemnitor has no knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

18.

Notices.  All notices or other written communications hereunder shall be made in
accordance with Section 10.6 of the Loan Agreement.  

19.

Duplicate Originals; Counterparts.  This Agreement may be executed in any number
of duplicate originals and each duplicate original shall be deemed to be an
original.  This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement.  The failure of any party hereto to execute
this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

20.

No Oral Change.  This Agreement, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Indemnitor or any Indemnified Party, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

21.

Headings, Etc.  The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

22.

Number and Gender/Successors and Assigns.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person referred to may require.  Without limiting
the effect of specific references in any provision of this Agreement, the term
“Indemnitor” shall be deemed to refer to each and every Person comprising an
Indemnitor from time to time, as the sense of a particular provision may
require, and to include the heirs, executors, administrators, legal
representatives, successors and assigns of Indemnitor, all of whom shall be
bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee.  Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns.  This Agreement shall inure to the benefit of Indemnified Parties and
their respective successors and assigns forever.

23.

Release of Liability.  Any one or more parties liable upon or in respect of this
Agreement may be released without affecting the liability of any party not so
released.

24.

Rights Cumulative.  The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies which Indemnitee has under the Note, the
Mortgages, the Loan Agreement or the other Loan Documents or would otherwise
have at law or in equity.





10







25.

Inapplicable Provisions.  If any term, condition or covenant of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

26.

Governing Law.

(a)

THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY INDEMNITOR
AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE
NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY
LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND INDEMNITOR WAIVES
ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND INDEMNITOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:





11







CT Corporation System

111 8th Avenue

New York, New York 10011




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.




27.

Miscellaneous.  

(a)

Wherever pursuant to this Agreement (i) Indemnitee exercises any right given to
it to approve or disapprove, (ii) any arrangement or term is to be satisfactory
to Indemnitee, or (iii) any other decision or determination is to be made by
Indemnitee, the decision of Indemnitee to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Indemnitee, shall be in the sole and
absolute discretion of Indemnitee and shall be final and conclusive, except as
may be otherwise expressly and specifically provided herein.

(b)

Wherever pursuant to this Agreement it is provided that Indemnitor pay any costs
and expenses, such costs and expenses shall include, but not be limited to,
legal fees and disbursements of Indemnitee, whether retained firms, the
reimbursements for the expenses of the in-house staff or otherwise.

(c)

If Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.

28.

State Specific Provisions.  In the event of any inconsistencies between the
other terms and conditions of this Agreement and this Section 28, the terms and
conditions of this Section 28 shall control and be binding.

(a)

With respect to the foregoing provisions contained in this Agreement, the
following shall apply with respect to the State of California:





12







a.

The second paragraph of Article 6 of this Agreement is hereby amended by
inserting in the second sentence thereof after the text “the River and Harbors
Appropriation Act” the following text:

“the Porter-Cologne Water Cleanup Act, the Waste Management Act of 1980, the
Toxic Pit Cleanup Act, the Underground Tank Act of 1984, the California Waste
Quality Improvement Act, California Health and Safety Code Sections 25117 and
25316,”

b.

This Agreement is not collateral or security for the debt of Indemnitor pursuant
to the Loan unless Indemnitee expressly elects in writing to make this Agreement
additional collateral or security for the debt of Indemnitor pursuant to the
Loan, which Indemnitee is entitled to do in its sole discretion.

To the extent any of the obligations of Indemnitor under the Loan, this
Agreement or any other Loan Document are deemed to constitute a guaranty,
Indemnitor waives all rights and defenses that Indemnitor may have because the
Debt is secured by real property.  This means, among other things:
 (i) Indemnitee or any other Indemnified Party may collect from Indemnitor with
respect to such obligation without first foreclosing on any real or personal
property collateral pledged by Indemnitee, (ii) if Indemnitee or any other
Indemnified Party forecloses on any real property collateral pledged by any such
Indemnitor:  (y) the amount of the Debt may be reduced only by the price for
which such real property collateral is sold at the foreclosure sale, even if
such real property collateral is worth more than the sale price, and
(z) Indemnitee  or any other Indemnified Party may collect from Indemnitor with
respect to such obligation even if Indemnitee or any other Indemnified Party, by
foreclosing on such real property collateral, has destroyed any right such
Indemnitor may have to collect from Indemnitee.  This is an unconditional and
irrevocable waiver of any rights and defenses Indemnitor may have to any of the
obligations of Indemnitor in the nature of a guaranty under the Loan, this
Agreement or any other Loan Document because the Debt is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon Sections 580a, 580b, 580d or 726 of the California Code
of Civil Procedure.  Indemnitor waives all rights and defenses arising out of an
election of remedies by Indemnitee or any other Indemnified Party, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed Indemnitor’s rights of
subrogation and reimbursement against the principal by the operation of Section
580d of the California Code of Civil Procedure or otherwise.

 [NO FURTHER TEXT ON THIS PAGE]




 





13













IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

INDEMNITOR:

INLAND DIVERSIFIED ELK GROVE CALVINE, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc.,

       

a Maryland corporation, its sole member




By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President

INLAND DIVERSIFIED LAKE CITY COMMONS, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc.,

       

a Maryland corporation, its sole member




By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President

INLAND DIVERSIFIED OMAHA WHISPERING RIDGE, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc.,

       

a Maryland corporation, its sole member




By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President

















SCHEDULE A

BORROWER

Inland Diversified Elk Grove Calvine, L.L.C., a Delaware limited liability
company

Inland Diversified Lake City Commons, L.L.C., a Delaware limited liability
company

Inland Diversified Omaha Whispering Ridge, L.L.C., a Delaware limited liability
company

















EXHIBIT A

DESCRIPTION OF LAND




Inland Diversified Elk Grove Calvine, L.L.C (Elk Grove) Property:




THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ELK GROVE, COUNTY
OF SACRAMENTO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:




PARCEL ONE:




Parcel 1, as shown on that certain Parcel Map titled "Calvine Pointe Kohl's
Parcel", recorded in Book 204 of Parcel Maps, Page 6, Sacramento County Records.




Together with transfer Parcel 1 described as follows:




Being a portion of that certain parcel of land as described in Book 20041021 at
Page 2297, Official Records of Sacramento County as shown on that certain Parcel
Map filed in Book 204 Page 6, records of Sacramento County, more particularly
described as follows:




Beginning at the Easterly terminus of the certain course in the Northerly
boundary of said Parcel 1 having a bearing and distance of North 89° 33' 08"
East, 157.82 feet; thence from said point of beginning along the Easterly line
of said parcel, South 00° 11' 57" West, a distance of 34.82 feet to the
Southerly line of said parcel; thence leaving said Easterly line, North 89° 50'
07" East, a distance of 43.35 feet; thence North 00° 11' 57" East, a distance of
34.61 feet to a point on the Southerly line of Calvine Road (50' wide) as shown
on said Parcel Map; thence along said Southerly line, North 89° 33' 08" West, a
distance of 43.35 feet to the point of beginning.




Excepting therefrom all those portions of said parcel included within Parcel 1
as shown on that certain Parcel Map filed in Book 204, Page 6 of Parcel Maps,
records of Sacramento County, more particularly described as follows:




Transfer Parcel 2:




Beginning at the Southerly terminus of the certain course in the Easterly
boundary of said parcel having a bearing and distance of North 00° 17' 49" East,
138.58 feet; thence from said point of beginning, along the Southerly
prolongation of said Easterly line, South 00° 17' 49" West, a distance of 4.86
feet; thence South 89° 48' 03" East, a distance of 87.52 feet to a point on the
East line of said parcel, said line having a bearing and distance of South 00°
11' 57" West, 5.00 feet; thence along said East line, North 00° 11' 57" East, a
distance of 4.86 feet to a point on the Northerly line of said parcel; thence
along said Northerly line, North 89° 48' 03" West, a distance of 87.51 feet to
the point of beginning;




Transfer Parcel 3:




















Beginning at the Southerly terminus in the East line of said Parcel 1, said line
having a bearing and distance of South 00° 11' 57" West, 5.00 feet; thence along
the Northerly line of said Parcel 1, South 89° 48' 03" East, a distance of
173.95 feet; thence leaving said Northerly line, South 00° 12' 22" West, a
distance of 4.18 feet; thence North 89° 48' 03" West, a distance of 173.95 feet
to the Southerly prolongation of said East line of Parcel 1; thence along said
prolongation, North 00° 11' 57" East, 4.18 feet to the point of beginning;










Transfer Parcel 4:




Beginning at the Easterly terminus of that certain course in the Northerly line
of said Parcel 1, having a bearing of North 89° 48' 03" West and a distance of
257.07 feet; thence along said North line, North 89° 48' 03" West, a distance of
83.11 feet to a point on the East line of that certain parcel of land described
in that certain document recorded in Book 20041021, at Page 2297, Official
Records of said county; thence along the Southerly prolongation of said East
line, South 00° 12' 22" West, a distance of 4.18 feet; thence North 89° 48' 03"
East, a distance of 83.12 feet to the Southerly prolongation of the East line of
said Parcel 1, said line having a bearing of North 00° 11' 57" East and a
distance of 59.33 feet; thence along said prolongation, North 00° 11' 57" East,
4.18 feet to the point of beginning.




This legal description is pursuant to Lot Line Adjustment No. EG-08-023,
recorded February 18, 2009 in Book 20090218, Page 1498, Official Records.




PARCEL TWO:




Non-exclusive reciprocal easements for ingress and egress by vehicular and
pedestrian traffic and vehicle parking upon, over and across that portion of the
property improved with roadways and paved parking areas, as more particularly
described and set forth in the "Declaration of Covenants, Conditions,
Restrictions and Provision for Reciprocal Easements", recorded November 22, 2005
in Book 20051122, at Page 2350, Official Records.




PARCEL THREE:




Non-exclusive easements for ingress, egress, parking, utility lines and
facilities, signs, permanent drive, storm drainage and detention easements,
pedestrian access and building encroachments, as more particularly described and
set forth in the "Reciprocal  Easement Agreement", recorded March 30, 2007 in
Book 20070330, at Page 1688, Official Records; as assigned and assumed by
“Assignment and Assumption of Reciprocal Easement Agreement”, recorded June 29,
2007, in Book 20070629, at Page 2139, Official Records; amended by "First
Amendment to Reciprocal Easement Agreement", recorded June 10, 2009 in Book
20090610, at Page 1180, Official Records and amended by "Second Amendment to
Reciprocal Easement Agreement", recorded January 14, 2010 in Book 20100114, at
Page 0710, Official Records.




PARCEL FOUR:





17
















Non-exclusive easements for ingress and egress of motor vehicles and
pedestrians, as more particularly described and set forth in the "Declaration
(and Notice) of Covenant to Grant Reciprocal Access (Calvine Pointe Shopping
Center)" dated July 9, 2007, executed by Calvine South, LLC, a California
limited liability company  recorded July 9, 2007, Book 20070709, Page 0422, of
Official Records.




APN: 115-2010-004-0000











18













Inland Diversified Lake City Commons, L.L.C. (Lake City Commons) Property:




PARCEL I:




Parcel A:




A parcel of land located in Section 36, Township 3 South, Range 16 East,
Columbia County, Florida, being more particularly described as follows:




Commence at the Northeast corner of the Southeast 1/4 of the Southeast 1/4 of
Section 36, Township 3 South, Range 16 East, Columbia County, Florida and run
Southerly along the East line of said Southeast 1/4 of the Southeast 1/4 of
Section 36 a distance of 21.10 feet to a point on the Northerly right of way
line of U.S. Highway 90, said point being a point on a curve concave to the
Northwest having a radius of 4533.66 feet and a central angle of 02 degrees
28'29"; thence Southwesterly along the arc of said curve, being also the
Northerly right of way line of U.S. Highway 90, a distance of 195.82 feet;
thence South 64 degrees 00'20" West along said Northerly right of way line a
distance of 508.63 feet; thence South 63 degrees 57'33" West still along said
Northerly right of way line a distance of 589.92 feet to the Point of Beginning;
thence continue South 63 degrees 57'33" West still along said Northerly right of
way line a distance of 50.66 feet to the point of curve of a curve concave to
the Northwest having a radius of 2250.58 feet and a central angle of 01 degrees
23'05"; thence Southwesterly along the arc of said curve, still being said
Northerly right of way line, a distance of 54.39 feet; thence due North a
distance of 57.59 feet; thence due East a distance of 27.34 feet; thence due
North a distance of 138.00 feet; thence North 54 degrees 29'02" West a distance
of 55.85 feet; thence due West a distance of 170.69 feet; thence South 00
degrees 00'20" West a  distance of 304.57 feet to a point on a curve concave to
the Northwest having a radius of 2250.58 feet and a central angle of 07 degrees
50'04"; thence Southwesterly along the arc of said curve still being said
Northerly right of way line, a distance of 307.74 feet; thence North 10 degrees
07'01" West a distance of 54.27 feet; thence due North a distance of 52.49 feet;
thence North 15 degrees 26'27" East a distance of 37.79 feet; thence North 38
degrees 29'34" East a distance of 86.71 feet; thence North 55 degrees 39'57"
East a distance of 114.32 feet; thence North 00 degrees 30'29" West a distance
of 82.32 feet; thence South 87 degrees 30'00" West a distance of 95.93 feet;
thence North 18 degrees 42'38" East a distance of 19.79 feet; thence North 30
degrees 58'19" East a distance of 85.06 feet; thence North 31 degrees 25'48"
West a distance of 98.14 feet; thence North 23 degrees 25'54" East a distance of
51.34 feet; thence North 25 degrees 22'48" East a distance of 72.46 feet; thence
North 21 degrees 41'58" East a distance of 43.92 feet; thence North 36 degrees
12'32" East a distance of 151.75 feet; thence North 72 degrees 09'25" West a
distance of 97.08 feet; thence North 34 degrees 19'09' East a distance of 61.62
feet; thence North 27 degrees 37'57" East a distance of 65.98 feet; thence North
00 degrees 52'36" West a distance of 26.98 feet; thence North 88 degrees 36'44'
East a distance of 38.93 feet; thence North 02 degrees 11'57" East a distance of
169.89 feet; thence North 65 degrees 44'48" East a distance of 287.74 feet;
thence South 53 degrees 39'33" East a distance of 396.24 feet; thence South 02
degrees 23'24" West a distance of 523.34 feet; thence South 63 degrees 58'08"
West a distance of 219.84 feet; thence South 02 degrees 34'13" West a distance
of 200.58 feet to the Point of Beginning.




AND





19






















Parcel B:




A parcel of land located in Section 36, Township 3 South, Range 16 East,
Columbia County, Florida, being more particularly described as follows:




Commence at the Northeast corner of the Southeast 1/4 of the Southeast 1/4 of
Section 36, Township 3 South, Range 16 East, Columbia County, Florida and run
Southerly along the East line of said Southeast 1/4 of the Southeast 1/4 of
Section 36 a distance of 21.10 feet to a point on the Northerly right of way
line of U.S. Highway 90, said point being a point on a curve concave to the
Northwest having a radius of 4533.66 feet and a central angle of 02 degrees
28'29"; thence Southwesterly along the arc of said curve, being also the
Northerly right of way line of U.S. Highway 90, a distance of 195.82 feet;
thence South 64 degrees 00'20" West along said Northerly right of way line a
distance of 508.63 feet; thence South 63 degrees 57'33" West. still along said
northerly right of way line a distance of 369.34 feet to the Point of Beginning
of the lands herein described; thence continue South 63 degrees 57'33" West,
still along said northerly right of way line, a distance of 220.57 feet; thence
North 02 degrees 34'13" East, a distance of 200.58 feet; thence North 63 degrees
58'08" East, a distance of 219.84 feet; thence South 02 degrees 23'24" West, a
distance of 200.20 feet to the Point of Beginning.




Less and Excepting the following lands from Parcels A and B above:




Any portion contained in those certain Special Warranty Deeds recorded in
Official Records Book 1141, page 959 (Parcel D) and Official Records Book 1156,
page 489 (Parcel C), said public records.




Further Less and Excepting from Parcels A and B above:




“Parcel C”:




Commence at the Northeast corner of the Southeast 1/4 of the Southeast 1/4 of
Section 36, Township 3 South, Range 16 East, Colombia County, Florida and run
Southerly along the East line of said Southeast 1/4 of the Southeast 1/4 of
Section 36 a distance of 21.10 feet to a point on the Northerly Right-of-Way
line of U.S. Highway 90, said point being a point on a curve concave to the
Northwest having a radius of 4533.66 feet and a central angle of 02°28'29";
thence Southwesterly along the arc of said curve, being also the Northerly
Right-of-Way line of U.S. Highway 90, a distance of 195.82 feet; thence South
64°00'20" West along said Northerly Right-of-Way line a distance of 508.63 feet;
thence South 63°57'33" West still along said Northerly Right-of-Way line a
distance of 369.34 feet to the point of beginning; thence continue South
63°57'33" West still along said Northerly Right-of-Way line a distance of 129.52
feet to a point on a curve concave to tie Northeast having a radius of 90.00
feet and a central angle of 90°16'58"; thence Northwesterly along the arc of
said curve a distance of 141.82 feet to the point of tangency of said curve;
thence North a distance of 40.02 feet to the point of curve of a curve concave
to the Southeast having a radius of 50.00 feet and





20













a central angle of 28°35'19"; thence Northeasterly along the arc of said curve a
distance of 24.95 feet to the point of compound curve of a curve concave to the
South having a radius of 10.00 feet and a central angle of 62°32'05"; thence
Easterly along the arc of said curve a distance of 10.91 feet; thence North
63°58'08" East a distance of 52.98 feet; thence North a distance of 106.42 feet;
thence East  a distance of 153.82 feet; thence South 02°23'24" West a distance
of 232.17 feet to the point of beginning.







“Parcel D”:




Commence at the Northeast corner of the Southeast 1/4 of the Southeast 1/4 of
Section 36, Township 3 South, Range 16 East, Columbia County, Florida and run
Southerly along the East line of said Southeast 1/4 of the Southeast 1/4 of
Section 36 a distance of 21.10 feet to a point on the Northerly Right-of-Way
line of U.S. Highway 90, said point being a point on a curve concave to the
Northwest having a radius of 4533.66 feet and a central angle of 02°28'29";
thence Southwesterly along the arc of said curve, being also the Northerly
Right-of-Way line of U.S. Highway 90, a distance of 195.82 feet, thence South
64°00'20" West along said Northerly Right-of-Way line a distance of 508.63 feet;
thence South 63°57'33" West still along said Northerly Right-of-Way line a
distance of 640.58 feet to the point of curve of a curve concave to the
Northwest having a radius of 2250.58 feet and a central angle of 12°54'30";
thence Southwesterly along the arc of said curve, being still said Northerly
Right-of-Way line, a distance of 258.23 feet to the point of beginning; thence
continue Southwesterly along the arc of said curve, being still said Northerly
Right-of-Way line, a distance of 248.82 feet; thence North 16°38'20" West a
distance of 152.78 feet; thence North 38°29'34" East a distance of 65.39 feet;
thence North 55°39'57" East a distance of 114.32 feet; thence South 89°59'40"
East a distance of 147.36 feet; thence South 00°00'20" West a distance of 192.23
feet to the point of beginning.




Further Less and Excepting from Parcels A and B above:




"Parcel E":




A parcel of land located in Section 36, Township 3 South, Range 16 East,
Columbia County, Florida, being more particularly described as follows:

Commence at the Northeast corner of the Southeast 1/4 of the Southeast 1/4 of
Section 36, Township 3 South, Range 16 East, Columbia County, Florida and run
Southerly along the East line of said Southeast 1/4 of the Southeast 1/4 of
Section 36 a distance of 21.10 feet to a point on the Northerly right of way
line of U.S. Highway 90, said point being a point on a curve concave to the
Northwest having a radius of 4533.66 feet and a central angle of 02 degrees
28'29"; thence Southwesterly along the arc of said curve, being also the
Northerly right of way line of U.S. Highway 90, a distance of 195.82 feet;
thence South 64 degrees 00'20" West along said Northerly right of way line a
distance of 508.63 feet; thence South 63 degrees 57'33" West. still along said
northerly right of way line a distance of 369.34 feet; thence North 02 degrees
23'24" East, a distance of 232.17 feet to the Point of Beginning; thence due
west a distance of 153.82 feet; thence due north a distance of 220.64 feet;
thence North 40 degrees 54'42" West, a distance of 19.80 feet; thence North 00
degrees 35'48" East, a distance of 261.29 feet; thence due East, a





21













distance of 139.16 feet; thence South 82 degrees 33'01" East, a distance of
45.78 feet; thence South 02 degrees 23'24" West, a distance of 491.37 feet to
the Point of Beginning.




PARCEL II:




Together with those appurtenant easements created in (i) that certain
Restrictive Covenants and Easement Agreement recorded July 5, 2007, in Official
Records Book 1124, Page 476, as Amended and Restated in Official Records Book
1141, page 929, re-recorded in Official Records Book 1142, page 2253, as
affected by Subordination Agreement recorded in Official Records Book 1193, Page
1306, (ii) that certain Construction Easement Agreement recorded July 5, 2007,
in Official Records Book 1124, Page 495, Public Records of Columbia County,
Florida, (iii) that certain Declaration of Supplemental Restrictive Covenants
and Easements recorded in Official Records Book 1198, page 306, as affected by
letter of City of Lake City, Department of Growth Management, recorded in
Official Records Book 1199, Page 2146, Public Records of Columbia County,
Florida, amended and restated by Amended and Restated Declaration of
Supplemental Restrictive Covenants and Easements recorded on August 31, 2010 in
Official Records Book 1200, page 1357.




PARCEL III:




Together with those appurtenant easements created in that certain Slope and
Construction Easement Agreement recorded July 5, 2007, in Official Records Book
1124, Page 502, Public Records of Columbia County, Florida.











22













Inland Diversified Omaha Whispering Ridge, L.L.C., a Delaware limited liability
company (Whispering Ridge Property):




Parcel 1:

Lot Two (2) and Outlot A, Whispering Ridge Replat Seven, a subdivision, as
surveyed, platted and recorded as Instrument No. 2006-103752 in Douglas County,
Nebraska.




Parcel 2:

Outlot E, Whispering Ridge, a subdivision, as surveyed, platted and recorded as
Instrument No. 2002-01293 in Douglas County, Nebraska.




Parcel 3:

Together with the benefits and subject to the burdens of easements for signs,
ingress, egress, parking, and utilities as created by the following instruments
filed of record, to-wit:




(1)

ECR Declaration recorded December 19, 2003 as Inst. No. 2003-245123.  




As amended by Amendment to Covenants recorded September 17, 2004 as Inst. No.
2004-123715.




As assigned by Assignment of Declarant Rights under ECR Declaration recorded
September 8, 2006 as Inst. No. 2006-103755.




As amended by Second Amendment to ECR Declaration recorded July 27, 2010, as
Inst. No. 2010066087.




(2)

Pylon Sign Easement recorded December 19, 2003 as Inst. No. 2003-245121.




As assigned by Assignment of Declarant Rights under Pylon Sign Easement
Declaration recorded September 8, 2006 as Inst. No. 2006-103756.




As further assigned by Assignment of Rights and Obligations Under Easements
recorded _____ as Inst. No. _____.




(3)

Sign Easement Agreement recorded September 8, 2006 as Inst. No. 2006-103759.




As assigned by Assignment of Rights and Obligations Under Easements recorded
_____ as Inst. No. _____.




(4)

Operating and Easement Agreement recorded September 8, 2006, as Inst. No.
2006-103758.




As amended by First Amendment to Operation and Easement Agreement recorded
February 14, 2007, as Inst. No. 2007017797.








23













As amended by Second Amendment to Operation and Easement Agreement recorded
November 6, 2008, as Inst. No. 2008108020.

Consent to Second Amendment to Operation and Easement Agreement recorded
__________, as Inst. No. _____________.








24





